Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 12 and 19 require “the cellulosic fiber comprises from 5% to 25% of the composition,” but fail to state whether this percentage range is by volume, weight, mass, etc., rendering the claims indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 10, 12-13 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dvorak (US 2004/0087011) in view of Billington et al. (US 2008/0160567).
Claims 1, and 18-19: Dvorak discloses a method for producing a composite component including digesting waste fibrous material through an anaerobic digester to produce digested biomass (¶ 62); wet-mat forming and pressing the digested biomass (¶ 62); and drying the formed wet-mat under heat and pressure to produce a composite component (¶ 62). Dvorak is silent as to including cellulosic fiber. However, Billington et al. discloses a method for producing a composite component (fig. 1; ¶ 6, “biocomposite”) including digesting waste fibrous material (¶¶ 10-11; fig. 1, 100) through an anaerobic digester (¶ 11; “organic solid waste materials 102 are collected in a modern landfill (e.g., anaerobic digester) . . .”) to produce digested biomass (¶ 11, “where they undergo anaerobic microbial biodegradation.”); wet-mat forming and cold-pressing a composition including the digested biomass (¶ 21) and 25% unidirectional cellulosic fibers (¶¶ 26-32; ; and drying the formed wet-mat under heat and pressure to produce a composite component. As taught by Billington et al., including cellulosic fiber in the composite component “. . . produces a composite with high strength and stiffness (¶ 32). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the cellulosic fiber of Billington et al. in the method of Dvorak to provide high strength and stiffness to the composite as taught by Billington et al. Moreover, absent evidence of unexpected results obtained from utilizing fibers in the claimed range, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable fiber fraction to achieve sufficiently good mechanical properties while still allowing the material to degrade, the fiber fraction being a result effective variable routinely optimized by those of skill in the art and explicitly recognized as such by Billington et al. (¶ 32).  The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).
Claim 2: Dvorak discloses a mixed plug flow design (¶¶ 49-50; “The apparatus and method described herein employ modified plug flow or slurry flow to move the sludge. . .”).
Claim 3: Dvorak discloses a cork-screw flow path to move the waste fibrous material through the digester (¶¶ 49-51, “At the same time, the sludge 144 flows along the first and second legs 166, 170 of the digester 50, resulting in a combined corkscrew-like flow path for the sludge 144.”; “A similar corkscrew-like flow path is developed in the digester 40.”).
Claim 6: Dvorak discloses using mechanical pressure to remove free liquid from the mat (¶¶ 36-37; figs. 7-9; “As illustrated in FIGS. 7-9, a portion of the liquid produced as a result of the operation of the solids press 214 may be recycled to the mixing chamber 30 or the digester 40 for further processing.”).
Claim 10: With respect to inducing fiber-to-fiber binding that is enhanced by denatured proteins as recited by this claim, it is the position of the examiner that because the reference teaches the use of the same materials as required by the instant claims, the enhancement would be expected to be the same. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Claim 12: Dvorak discloses a method for producing a composite component including digesting waste fibrous material through an anaerobic digester to produce digested biomass and liquid effluent (¶¶ 37-38, 62); wet-mat forming and pressing the digested biomass (¶ 62); and drying the formed wet-mat under heat and pressure to produce a composite component (¶ 62). Dvorak is silent as to including cellulosic fiber. However, Billington et al. discloses a method for producing a composite component (fig. 1; ¶ 6, “biocomposite”) including digesting waste fibrous material (¶¶ 10-11; fig. 1, 100) through an anaerobic digester (¶ 11; “organic solid waste materials 102 are collected in a modern landfill (e.g., anaerobic digester) . . .”) to produce digested biomass (¶ 11, “where they undergo anaerobic microbial biodegradation.”); wet-mat forming and cold-pressing a composition including the digested biomass (¶ 21) and 25% unidirectional cellulosic fibers (¶¶ 26-32; ; and drying the formed wet-mat under heat and pressure to produce a composite component. As taught by Billington et al., including cellulosic fiber in the composite component “. . . produces a composite with high strength and stiffness (¶ 32). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the cellulosic fiber of Billington et al. in the method of Dvorak to provide high strength and stiffness to the composite as taught by Billington et al. Moreover, absent evidence of unexpected results obtained from utilizing fibers in the claimed range, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable fiber fraction to achieve sufficiently good mechanical properties while still allowing the material to degrade, the fiber fraction being a result In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).
Claim 13: Dvorak discloses a cork-screw flow path to move the waste fibrous material through the digester (¶¶ 49-51, “At the same time, the sludge 144 flows along the first and second legs 166, 170 of the digester 50, resulting in a combined corkscrew-like flow path for the sludge 144.”).
Claim 17: With respect to inducing fiber-to-fiber binding that is enhanced by denatured proteins as recited by this claim, it is the position of the examiner that because the reference teaches the use of the same materials as required by the instant claims, the enhancement would be expected to be the same. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on 'inherency' under 35 U.S.C. 102, on 'prima facie obviousness' under 35 U.S.C. 103, jointly or In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Claim 18: Dvorak discloses no resin being utilized in the method (¶¶ 36-41).
Claim 19: Dvorak discloses a method for producing a composite component including digesting waste fibrous material through an anaerobic digester to produce digested biomass and liquid effluent (¶¶ 37-38, 62); wet-mat forming and pressing the digested biomass (¶ 62); and drying the formed wet-mat under heat and pressure to produce a composite component (¶ 62). Dvorak is silent as to including cellulosic fiber. However, Billington et al. discloses a method for producing a composite component (fig. 1; ¶ 6, “biocomposite”) including digesting waste fibrous material (¶¶ 10-11; fig. 1, 100) through an anaerobic digester (¶ 11; “organic solid waste materials 102 are collected in a modern landfill (e.g., anaerobic digester) . . .”) to produce digested biomass (¶ 11, “where they undergo anaerobic microbial biodegradation.”); wet-mat forming and cold-pressing a composition including the digested biomass (¶ 21) and 25% unidirectional cellulosic fibers (¶¶ 26-32; ; and drying the formed wet-mat under heat and pressure to produce a composite component. As taught by Billington et al., including cellulosic fiber in the composite component “. . . produces a composite with high strength and stiffness (¶ 32). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the cellulosic fiber of Billington et al. in the method of Dvorak to provide high strength and stiffness to the composite as taught by Billington et al. Moreover, absent evidence of unexpected results obtained from utilizing fibers in the claimed range, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable fiber fraction to achieve sufficiently good mechanical properties while still allowing the material to degrade, the fiber fraction being a result effective variable routinely optimized by those of skill in the art and explicitly recognized as such by In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious). With respect to inducing fiber-to-fiber binding that is enhanced by denatured proteins as recited by this claim, it is the position of the examiner that because the reference teaches the use of the same materials as required by the instant claims, the enhancement would be expected to be the same. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on 'inherency' under 35 U.S.C. 102, on 'prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).

Claims 4-5, 7-9, 11, 14-16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dvorak (US 2004/0087011) in view of Billington et al. (US 2008/0160567), as applied to claims 1, 12 and .
Claims 4-5, 7-9 and 14-16: Dvorak is silent as to the claimed moisture, carbohydrate and lignin content.  However, Guo discloses a method for producing a composite component including digesting waste fibrous material through an anaerobic digester to produce digested biomass (page 2); wet-mat forming the digested biomass (page 2); and drying the formed wet-mat under heat to produce a composite component (page 2). Absent evidence of unexpected results obtained from the claimed moisture, carbohydrate and lignin content and pressures and temperatures, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable concentration or ranges of each to effectively form a composite component, the concentrations and ranges being result effective variable routinely optimized by those of skill in the art, and recognized as such by Guo (pages 2-3).  The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Claims 11 and 20: Guo discloses including paper pulp in the composite component (page 2).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754